Citation Nr: 1137279	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  He had service in the Republic of Vietnam and was the recipient of the Purple Heart medal and the Presidential Unit Citation.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for the cause of the Veteran's death.  The appellant submitted a notice of disagreement with this determination in November 2005, and timely perfected her appeal in June 2006.

This claim came before the Board in July 2010.  At that time, the Board determined that additional evidentiary development was necessary prior to the adjudication of the appellant's claim.  Such development having been accomplished, the claim has been returned to the Board for adjudication.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claim.  In her June 2006 substantive appeal [VA Form 9] she declined the option of testifying at a personal hearing.





Clarification of Issues on Appeal

In January 2004, the appellant filed a claim of entitlement to reinstatement of DIC benefits, which had allegedly been terminated upon her remarriage in 1987.  The appellant subsequently divorced her second husband in April 2003, and wished to have her DIC benefits reinstated.  The RO was unable to find any evidence that the appellant had previously been awarded DIC benefits, and thus adjudicated the appellant's claim as one of entitlement to service connection for the cause of the Veteran's death.  During the course of the appeal, the appellant also raised an alternate theory of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Accordingly, the Board has recharacterized the issues above.

Referred Issue

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Appeals Management Center (AMC) Memorandum, July 18, 2011.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant was the Veteran's lawful spouse at the time of his death in July 1980.

2.  At the time of his death, the Veteran was service-connected for paralysis of the anterior crural nerve (40 percent disabling); injury affecting hip extension (20 percent disabling); resection of the large intestine (10 percent disabling); osteomyelitis (10 percent disabling); injury to flexion and lateral motion of the spine (10 percent disabling); and degenerative arthritis (noncompensable).  He was considered 70 percent disabled.

3.  The competent evidence of record establishes that the cause of the Veteran's death was a gunshot wound.

4.  The preponderance of the medical evidence of record is against a finding that a service-connected disability caused or contributed materially or substantially to the cause of the Veteran's death, and is against a finding that the Veteran's cause of death was otherwise related to his military service.

5.  The Veteran was not in receipt of, or entitled to receive, compensation based on total disability for a period of 10 years of more immediately preceding his death, there were no service-connected disabilities that were continuously rated totally disabling for a period of at least five years from the date of discharge, and he was not a former prisoner of war.

6.  The appellant's marriage to the Veteran was terminated by his death in July 1980; and the appellant alleges she was subsequently awarded DIC benefits.

7.  The appellant remarried in 1987, at which time she stated her DIC benefits were terminated due to her remarriage.

8.  On April 15, 2003, the appellant's divorce from her second husband was final.

9.  The appellant submitted a claim for reinstatement of DIC benefits in January 2004.

10.  There is no evidence of record to establish that the appellant was in receipt of DIC benefits prior to her remarriage in 1987, and thus, no basis to grant her claim of reinstatement of DIC benefits.
CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2010). 

2.  The requirements for entitlement to DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board is also aware that the Court held that in the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant was provided with a notice letter in December 2004.  Initially, the Board notes that the appellant's claims were brought prior to the issuance of Hupp and thus, it was impossible for her to receive notice consistent therewith prior to the adjudication of her claims.  While the December 2004 letter did not specifically discuss the conditions for which the Veteran was service connected, the Board notes that the appellant contends that she was previously in receipt of DIC benefits, and that she was not contending that the Veteran was entitled to additional benefits prior to his death.  The Board also finds that the appellant understood the requirements of Hupp and made specific arguments in support of her claims to that end, knowing that the cause of the Veteran's death was not a service-connected disability.  Any error as to the first element of Hupp notice is deemed harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The December 2004 notice letter did however, forth an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, i.e. Hupp element (2).  While the December 2004 notice letter did not specifically address service connection for the cause of the Veteran's death based on conditions for which the Veteran had not received service connection during his life, the Board notes that the appellant discussed the Veteran's service-connected disabilities and the fact that he did not die of a service-connected disability.  The Board finds that the appellant had actual knowledge of the Veteran's service-connected disabilities.  Any error on the third element of Hupp notice is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the evidence is against the claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  VA has a statutory duty to assist the appellant in obtaining records.  See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In a case such as this, where it appears that the records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the records would, if they still existed, necessarily support the appellant's claims.

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claims, and to explain its decision when the Veteran's records are missing or have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).


Despite numerous attempts by the RO and the AMC, additional evidence regarding the Veteran's claims file and the alleged prior award of DIC benefits to the appellant was not located.  Upon receipt of the appellant's claims, the RO contacted the National Archives and Records Administration (NARA) for the Pacific Alaska Region to obtain any records for the Veteran that were retired from the Philippines.  NARA replied that several searches were conducted at the holding station at Sand Point, all of which were negative.  It was determined that the Veteran's records had not ever been held at that facility.

In February 2005, the RO contacted the VA Finance Department to determine if the appellant had ever previously been issued DIC benefits.  Later that month, the Finance Department replied that it was unable to verify if the appellant had ever received benefits.  In May 2005, the RO contacted the National Service Life Insurance Center, which responded that no record of the Veteran or the appellant existed, as records were only maintained from the early 1990s.  Later in May 2005, the Manila RO also replied, indicating that no records were available for the Veteran or the appellant.

In response to VA's October 2004 notice letter that the Veteran's claims file was missing, the appellant submitted a number of documents.  A May 1969 letter indicated that the Veteran had been transferred to the Temporary Disability Retired List (TDRL).  An undated public voucher for unpaid pay and allowances due to a deceased member of the armed forces indicated that the Navy-Marine Corps MCFC, Retired Pay Branch, listed payment to the appellant of $184.95.  An undated latter from the Navy Relief Society expressed sympathy for the loss of the Veteran, and offered assistance if the appellant was eligible.  A copy of the Veteran's death certificate and a newspaper article demonstrated that the Veteran died of a gunshot wound in a street fight in the Philippines.  A 1976 income tax return indicated that the Veteran and the appellant were in receipt of a government pension.  A June 1976 letter from VA informed the Veteran that the law provided that an Endowment policy may not be issued when the insured is totally disabled and unable to work.  (It appeared that the Veteran had indicated on his application that he was disabled and unable to work.)  A November 1977 cover sheet from a Board decision was submitted, but did not include the corresponding decision.  The appellant also submitted lay statements from friends, indicating that she had received DIC benefits after the Veteran's death, and that he had been 100 percent disabled prior to his death.

The June 2010 Informal Hearing Presentation submitted by the appellant's representative, indicated that the American Legion did not believe that the appellant was in receipt of DIC benefits after the Veteran's death.  Rather, it was noted that she received special compensation from the Uniformed Services Disabled Retirees (USDR) because the Veteran had been discharged on the Permanent Disability Retired list.  Accordingly, in August 2010, VA contacted the USDR national headquarters for any records associated with the Veteran or the appellant.  Later in August 2010, the USDR replied that it had no record of the Veteran ever being a member of the organization.  

Further, in May 2011, the Veterans Benefits Administration conducted an additional search for any record of payments to the appellant.  No records of any payments to the appellant were found.  VA's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  VA has satisfied the duty to assist the appellant through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no competent evidence of record to support a finding that the cause of the Veteran's death was in any way related to his service-connected disabilities, nor does the appellant so contend.  The Board finds that there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claims as the medical evidence points to a separate cause, as discussed below.  A medical examination or opinion is not required.  See Daves, supra.  

In the August 2011 Appellant's Brief, the American Legion argued that there was less than strict compliance with the Board's July 2010 remand, with respect to any potential entitlement to benefits under 38 U.S.C.A. § 1318.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC conducted an exhaustive search to determine whether the appellant had previously been in receipt of DIC benefits, in compliance with the Board's July 2010 remand directives.  The AMC later issued a supplemental statement of the case in August 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that she is entitled to the reinstatement of DIC benefits, due to the termination of her second marriage.  Specifically, she claims that upon the Veteran's death in 1980, both she and her children received benefits from VA due to the fact that the Veteran was considered 100 percent disabled at the time of his death.  There is no available evidence to establish that the appellant received DIC benefits prior to her remarriage in 1987.  As such, the Board will address the question of whether the appellant is currently entitled to DIC benefits.

A.  Service Connection - Cause of Death under 38 U.S.C.A. § 1310

VA death benefits are payable if a veteran died from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2010).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2010).
The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2010).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The regulations also state that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2010).

Analysis

In order to establish service connection for the cause of the Veteran's death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met.  
As noted above, the Veteran died in July 1980 due to a gunshot wound.  This was not the result of an in-service incurrence or aggravation of a disease or injury.  Further, the appellant does not contend that the Veteran's death was due to a service-connected disability.  Accordingly, elements (2) and (3) have not been satisfied.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  Accordingly, the benefit sought on appeal is denied.

B.  DIC Benefits under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death were service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his own willful misconduct, and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

Review of the extremely limited evidence of record indicates that the Veteran had service in the United States Marine Corps from August 1967 to April 1969.  He was awarded the Purple Heart medal and the Presidential Unit Citation for his service in the Republic of Vietnam.  Following his discharge from service, the Veteran was service-connected for: (1) paralysis of the anterior crural nerve (40 percent disabling); (2) injury affecting hip extension (20 percent disabling); (3) resection of the large intestine (10 percent disabling); (4) osteomyelitis (10 percent disabling); (5) injury to flexion and lateral motion of the spine (10 percent disabling); and (6) degenerative arthritis (noncompensable).  The evidence of record does not indicate how long the Veteran was assigned these disability ratings, but even assuming that he was assigned these ratings upon his discharge from service, he was only considered to be 70 percent disabled during his lifetime.  See 38 C.F.R. § 4.25 (2010).

The appellant maintains that upon his discharge from service, the Veteran was considered 100 percent disabled and maintained this rating for 10 years prior to his death, establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The appellant refers to a June 1976 letter from VA, informing the Veteran that the law provided that an Endowment policy may not be issued when the insured is totally disabled and unable to work, as evidence that he was totally disabled prior to death.  The Board notes that this letter from VA seems to be in response to information provided by the Veteran himself, indicating that he was disabled and unable to work.  This letter was not based upon an official documentation indicating that VA determined the Veteran to be 100 percent disabled.

In support of her claim, the appellant also submitted letters from four people, indicating that the Veteran was continuously rated as 100 percent disabled since his discharge from service, and that the appellant was awarded DIC benefits for herself and her children upon his death.  See Lay Statements of J.F., W.R., F.A., and E.A.  While it is clear that the appellant was in receipt of disability benefits prior to his death, review of the evidence in the VA claims file does not substantiate the claims of these laypersons.  The appellant was considered 70 percent disabled at the time of his death.  Furthermore, VA issued a formal finding of unavailability of any records associated with benefits awarded to his children after his death.

In June 2010, the American Legion stated that the Veteran was discharged on the Permanent Disability Retired List in 1969.  This is patently false.  The May 1969 document submitted by the appellant herself stated that the Veteran was transferred to the Temporary Disability Retired List upon his discharge, and informed him that he would require additional examinations to determine the state of his disabilities in the future.  There is absolutely no indication that the Veteran's disabilities were considered permanent.  Further, the American Legion stated that it was believed the appellant had not been in receipt of DIC benefits at the time of the Veteran's death.  Rather, it was noted that she had received special compensation from the USDR because the Veteran had been discharged on the Permanent Disability Retired List.  Again, not only was the Veteran not discharged on the Permanent Disability Retired List, the USDR had no record of the Veteran ever being a member of that organization.

The Board acknowledges the appellant's claim that her 1976 income tax return referred to a government pension payment.  This document does not support the appellant's claim that she received DIC benefits after the Veteran's death in 1980.  The Veteran was in receipt of VA compensation benefits prior to his death, and thus it is assumed that this benefit would be reflected on his tax return.  Further, the undated public voucher for unpaid pay and allowances due a deceased member of the armed forces in the amount of $184.95 does not establish that the appellant had previously been in receipt of DIC benefits.

Regardless of the appellant's contentions, the Veteran was neither receiving, nor was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling at any time prior to his death.  As such, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.

In so concluding, the Board in no way intends to minimize the Veteran's sacrifices during his service to his country, or the appellant's sincerity in pursuing her claim.  However, as previously discussed, at the time of his death, the Veteran was neither receiving, nor was entitled to receive, VA compensation for a service-connected disability that was rated as totally disabling at any time prior to his death.

In reaching this decision, the Board has considered the "benefit- of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, because the appellant does not meet the requirements for DIC under 38 U.S.C.A. § 1318, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


